DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2017/0106876 A1).
As to claims 1 and 10, Gordon discloses an automatic driving control apparatus for a vehicle, the apparatus being capable of switching a driving mode (para. 0020) between a manual driving mode in which a driver manually performs a driving operation of the vehicle and an automatic driving mode in which the driving operation is automatically performed along a set target traveling route (para. 0052), the automatic driving control apparatus comprising: a driving mode switching unit configured to monitor a manual operation by the driver during traveling in the manual driving mode, and to control so as to switch the driving mode to the automatic driving mode after traveling a set range by manual driving (para. 0024).
As to claims 7-9, Gordon discloses wherein the set range is a traveling distance, a traveling time, or a number of times of steering wheel operation, brake operation, or accelerator operation, set in the manual driving mode (para. 0024).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Wang (US 2021/0061312 A1).
As to claim 2, Gordon does not explicitly disclose the driving mode switching unit receives various detection signals from a seat sensor configured to detect a sitting state of the driver, an accelerator sensor configured to detect an accelerator operation, a brake sensor configured to detect a brake operation, a touch sensor configured to detect a steering wheel operation, and a steering torque sensor, and detects the manual operation by the driver in the manual driving mode.. However, Wang teaches the driving mode switching unit receives various detection signals from a seat sensor configured to detect a sitting state of the driver (para. 0054), an accelerator sensor configured to detect an accelerator operation (para. 0032), a brake sensor configured to detect a brake operation (para. 0032), a touch sensor configured to detect a steering wheel operation (para. 0032), and a steering torque sensor (para. 0032), and detects the manual operation by the driver in the manual driving mode. Therefore, given the teaching of Wang, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the apparatus of Gordon by employing the well-known or conventional features of the various sensors to detect manual operation by the driver in the manual driving mode.
As to claim 3, Wang further teaches wherein when, upon switching from the automatic driving mode to the manual driving mode, the driving mode switching unit does not receive the detection signal from the touch sensor, the driving mode switching unit executes an evacuation mode for automatically stopping the vehicle in a side strip or the like (para. 0077).
As to claims 4-6, Wang further teaches the driving mode switching unit stores position information of a seat in which the driver sits in the manual driving mode (para. 0054, 0056, 0060, 0073), and in a case where the position of the seat has been changed by the driver during traveling in the automatic driving mode, the driving mode switching unit, upon switching from the automatic driving mode to the manual driving mode, returns the seat to a position on a basis of the stored position information of the manual driving mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661